Citation Nr: 0301876	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  99-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the appeal in June 1999.


FINDINGS OF FACT

1.  The veteran was born in December 1949, has reported three 
years of college education, and has indicated that he last 
worked in construction in July 1997.

2.  The veteran's permanent disabilities include residuals of 
a left calcaneal fracture, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; and 
emphysema, hemorrhoids, and hernia repair, each evaluated as 
noncompensably disabling.  The combined rating for the 
veteran's disabilities is 20 percent.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.  


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 
and Part 4, Diagnostic Codes 5271, 6603, 7101, 7336, 7338 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran and his 
representative have been provided with letters, a statement 
of the case, and a supplemental statement of the case, 
informing them of the governing legal criteria, the evidence 
considered, evidentiary development under the VCAA, the 
evidence necessary to establish entitlement to the requested 
benefit, and the reason for the denial.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has indicated that he does not desire a personal 
hearing and he has been afforded VA examinations.  VA 
treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.  

There are three alternative basis upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 
100 percent scheduler evaluation, by proving that the 
individual (as opposed to the average person) has a lifetime 
impairment precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).  

The veteran's permanent disabilities have been identified and 
evaluated as left calcaneal fracture, 10 percent disabling; 
hypertension, 10 percent disabling; and hemorrhoids, 
emphysema, and hernia repair, each noncompensably disabling.  
A review of the competent medical evidence and the applicable 
diagnostic criteria reflects that these evaluations have been 
appropriately assigned.  

Diagnostic Codes 6603, 7336, and 7338, of the Rating 
Schedule, provide that a 10 percent evaluation will be 
assigned for emphysema where the FEV-1 is 71 to 80 percent of 
predicted or FEV-1/FVC is 71 to 80 percent or DLCO (SB) is 66 
to 80 percent of predicted; a noncompensable evaluation is 
assigned for hemorrhoids that are mild or moderate; and a 
noncompensable evaluation is assigned for small or reducible 
hernias or without true hernia protrusion.  

VA treatment records and reports of September 1998, April 
2000, and August 2000 VA examinations and April 2000 VA 
pulmonary function testing do not indicate that the veteran 
has any symptoms related to hemorrhoids, emphysema, or hernia 
repair that would result in compensable evaluations.  Rather, 
these records reflect that he had bilateral inguinal hernia 
repair in 1995 with no further difficulty since then and 
examinations reflect that he has no hernia nor hemorrhoids 
and pulmonary function testing indicate that he does not meet 
the criteria for a compensable evaluation.  Therefore, a 
preponderance of the evidence is against compensable 
evaluations for hemorrhoids, emphysema, and hernia repair, 
and the noncompensable evaluations have been appropriately 
assigned.  

Diagnostic Code 7101 of the Rating Schedule provides that a 
10 percent evaluation will be assigned to a person who has 
hypertensive vascular disease with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation will be 
assigned where diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  

The competent medical evidence, previously referenced, 
reflects that the veteran requires continuous medication and 
that his blood pressure is well controlled.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent and the 10 percent has been 
appropriately assigned.  

Diagnostic Code 5271 of the Rating Schedule provides that a 
10 percent evaluation will be assigned where there is 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation will be assigned where there is marked limitation 
of motion of the ankle.  

The record reflects that the veteran underwent surgery for a 
left calcaneus fracture in July 1997.  The report of the 
September 1998 VA general medical examination reflects that 
range of motion of the veteran's ankles was accomplished, 
bilaterally, from 0 to 10 degrees dorsiflexion, without pain, 
and 0 to 45 degrees plantar flexion, without pain, on the 
right and 0 to 35 degrees plantar flexion, without pain, on 
the left.  Total plantar flexion, on the left, was to 
40 degrees.  There was no swelling, atrophy, tenderness, 
weakness, or fatigue.  The diagnoses included status post 
open reduction with internal fixation of the left heel with 
mild decreased range of motion of the left ankle for plantar 
flexion.  

The report of the April 2000 VA examination reflects that the 
veteran's musculoskeletal system was within normal limits, 
including the left foot and heel.  It reflects that the 
veteran did indicate pain in extreme range of motion of the 
left foot, but it did have normal range of motion.  The 
report of the August 2000 VA examination notes that there was 
a well healed scar on the lateral aspect of the left foot 
that was nontender.  Dorsiflexion of the left ankle was to 
20 degrees and plantar flexion was to 40 degrees.  The 
veteran's gait was normal and he did not require any device 
or assistance in ambulation.  There was mild to moderate 
decreased sensation on the lateral aspect of his left foot 
and ankle.  

Normal range of motion of the ankle is from 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2002).  

On the basis of the evidence of record there is  no competent 
medical evidence indicating that the veteran experiences more 
than mild limitation of motion of the left ankle or that he 
experiences any other disability relating to the left foot or 
ankle that would warrant a compensable evaluation under any 
applicable diagnostic criteria.  Therefore, a preponderance 
of the evidence is against an evaluation greater than 
10 percent for residuals of left calcaneal fracture and a 
10 percent evaluation has been appropriately assigned.  

On the basis of the evaluations assigned the veteran's 
combined nonservice-connected evaluation is 20 percent.  
Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 
38 C.F.R. § 4.15.  Nor has the veteran been shown to suffer 
from the permanent loss of use of his hands, feet, or eyes, 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.15.  Accordingly, on the basis of the objective "average 
person" standard of review, a permanent and total disability 
evaluation is not warranted.  

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Since the veteran does not have an 
initial disability rated as 40 percent or more, nor does he 
have additional disabilities to bring the combined rating to 
70 percent or more, he cannot be considered permanently and 
totally disabled under the criteria set forth in 38 C.F.R. 
§§ 4.16(a), and 4.17.  

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1949, has three years of college 
education, and has occupational experience in construction, 
with his most recent experience being in hanging sheetrock.  
The veteran has not shown that his present condition renders 
him per se unemployable under either the average person 
standard or on an individual basis.  Although he indicates 
that it is his belief that his primarily disabling factor is 
his residuals of a left calcaneal fracture, competent medical 
evidence indicates that it is not believed that the residuals 
of this left calcaneal fracture would disable the veteran 
from performing mild to moderate activities, and would not 
preclude him from seeking some type of gainful employment.  

While an evaluation by vocational rehabilitation has not been 
accomplished, the record reflects that the VA vocational 
rehabilitation and education office does not have legal 
authority to provide vocational rehabilitation evaluation 
services in the absence of an eligible person applying for 
benefits under Chapter 31.  In light of the conclusions by 
competent medical authority that the veteran is not precluded 
from all employment, including mild to moderate activities, 
the veteran's educational background, the veteran's age, and 
the minimal physical limitations demonstrated on multiple VA 
examinations, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran has presented 
such an unusual disability picture so as to render 
impractical the application of regular schedular standards.  
Hence, a preponderance of the evidence is against entitlement 
to a permanent and total disability rating for pension 
purposes on an extraschedular basis.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  On the basis of the above 
analysis, a preponderance of the evidence is against a 
permanent and total disability evaluation for pension 
purposes under any applicable standard.  


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

